Citation Nr: 1451669	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include chronic gastritis and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a skin disability, to include skin tags and actinic lesions, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an eye disability, to include icteric conjunctiva, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

8.  Entitlement to service connection for paresthesias of the upper extremities, to include as a result of exposure to herbicides.

9.  Entitlement to service connection for paresthesias of the lower extremities, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In May 2013, the Veteran submitted evidence directly to the Board, but such evidence is not pertinent to the claims herein decided.  See 38 C.F.R. § 20.1304(c).

The Veteran was represented by Disabled American Veterans (DAV) in this appeal and at his hearing.  In February 2014, the Veteran submitted a VA Form 21-22 appointing The American Legion as his representative.  With respect to the issues on appeal before the Board, the appointment of The American Legion as the Veteran's representative is ineffective because this action is more than 90 days after VA notified the Veteran of certification of this appeal in April 2013.  Under 38 C.F.R. § 20.1304(b)(1)(i) (2014), a request for a change of representative in an appealed case may be made by motion to the Board on the basis of good cause.  As no such motion was filed, DAV remains his representative in this appeal.

The issues of service connection for an eye disability, to include icteric conjunctiva, hypertension, and paresthesias of the upper and lower extremities, each to include as a result of exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his appeal concerning the claims of service connection for a gastrointestinal disorder, to include chronic gastritis and GERD, and sleep apnea.

2.  The claim for service connection for an eye disability was previously denied by the RO in an August 2004 rating decision, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  New evidence received since the August 2004 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of service connection for an eye disability.





4.  Neither skin tags, actinic lesions, or any other skin disability, nor headaches, began in service, were the result of in-service Agent Orange exposure, or are otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran concerning the issue of service connection for a gastrointestinal disorder, to include chronic gastritis and GERD, and sleep apnea, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The August 2004 rating decision denying service connection for an eye (vision) disability is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2014). 

3.  Evidence submitted to reopen the claim of entitlement to service connection for an eye disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

4.  The criteria for service connection for a skin disability, to include skin tags and actinic lesions, to include as a result of exposure to herbicides, have not been met.  U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2014).

5.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claims of service connection for a gastrointestinal disorder, to include chronic gastritis and GERD, and sleep apnea, on the record during his April 2013 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and a letter from the Veteran's private physician have been obtained.  While no VA examination was obtained for the Veteran's service connection claims, as discussed below, there is no medical or other competent and credible evidence suggesting a nexus between the Veteran's claimed disabilities and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While a July 2002 Notice of Decision of the Social Security Administration (SSA) is of record, there do not appear to be further records from SSA associated with the claims file.  The decision letter indicates findings of the SSA that the Veteran had not been able to substantially work since January 1999 and had the severe impairments of back pain, neck pain, headaches, depression, and anxiety.  However, neither the Veteran nor the record as a whole has in any way indicated that any such SSA records might be pertinent to his current claims for service connection, which involve reported in-service injury, symptoms, and exposure to herbicides occurring more than 30 years prior.  Therefore, the Board finds that remand to obtain such records is not warranted.  See 38 U.S.C.A. § 5103A(a)(2).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  New and Material Evidence

VA regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO most recently denied service connection for an eye disability, claimed as defective vision, in an August 2004 rating decision.  That decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 2004 decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that no currently diagnosed eye disability was shown to be related to service.  Evidence obtained since the August 2004 rating decision includes a statement from the Veteran's treating private physician, Dr. R.S., expressing the opinion that a diagnosis of icteric conjunctiva is the result of the Veteran's service, and specifically his in-service exposure to Agent Orange.  Also, at his April 2013 Board hearing, the Veteran provided sworn testimony that his right eye had been injured in service and that he had had vision problems ever since.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether he has a current eye disability related to his period of service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an eye disability.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran had service in Vietnam during his service from July 1967 to June 1970; he is thus presumed to have been exposed to Agent Orange in service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his October 2009 claim and other written statements, as well as his April 2013 testimony before the Board, the Veteran asserts that his claimed skin disability and headaches began during his period of service.  He asserts that his headaches began following in-service head trauma, and, alternatively, that his claimed skin disability was the result of his in-service Agent Orange exposure.

In this case, the Veteran's service connection claims must be denied.

Service treatment records reflect no findings or complaints related to such skin problems as skin tags or actinic lesions or headaches, even while reflecting treatment for such skin disorders as tinea corporis and tinea cruris, and for other ordinary health problems such as ear infections, painful urination, and a twisted left ankle.  At the time of his June 1970 examination for separation from service, the Veteran had a normal clinical evaluation of the head, skin, and neurologic system, and no headaches or skin problems were noted. 

The earliest notations in the record of skin tags or other such skin problems are April 1993 VA treatment records reflecting that the Veteran presented complaining of a skin tag of the right buttock, for which he underwent surgery.  In June 1996, he was assessed as having seborrheic vertigo and benign skin tags.  In June 1998 he was noted to have had a three-year history of brown, scaly, itchy papules of the forearm and upper back, and was also noted to have had a ganglion cyst of the medial right wrist of two-year duration.  In June 2000, the Veteran was assessed with actinic lesions of both forearms.  The earliest notation of any headaches is a June 1998 VA treatment record that noted that the Veteran had a history of chronic headaches from a bulging cervical disc.  

The Board acknowledges the Veteran's testimony during his April 2013 Board hearing.  He testified that he first noticed skin tags and lesions in Vietnam, sought treatment, and had a skin tag removed, but that skin lesions and boils had been recurrent since his period of service.  He further testified that he was hit in the eye by a pole charge early during his period of service, and that his headaches began shortly after the injury, for which he was treated, and which worsened and became migraine headaches while he was in Vietnam.  He testified that he was diagnosed with migraines in service, and continued to have headaches and receive treatment for such headaches following service.  

However, the Board finds the Veteran's testimony regarding the onset and continuity of his skin lesions and headaches not to be credible.  Again, service treatment records reflect no findings or complaints related to such skin problems as skin tags or actinic lesions or headaches, even while reflecting treatment for such skin disorders as tinea corporis and tinea cruris, and for other ordinary health problems such as ear infections, painful urination, and a twisted left ankle.  Neither the Veteran's claimed skin problems nor headaches were noted in the record until April 1993, over 20 years after the Veteran's separation from service.  Furthermore, at the time of initial treatment for skin problems in the 1990s, the Veteran never related such problems to his period of service or to any period earlier than his April 1993 skin tag; at the time of the earliest notation of his headaches in June 1998, such headaches were noted to be the result of a bulging cervical disc, and no mention of any in-service trauma or any other relationship to service was noted in that or any subsequent treatment records relating to his headaches. 

Also, while the Veteran filed service connection claims for defective vision and ear infection in June 1970, for an eye injury from being "hit in the eye with a stick thrown by another soldier" in August 1971, and for eye and back conditions in April 2004, he did not file any claim for skin disability or headaches until September 2009.  The fact that he did not file the claims on appeal until almost 40 years after his separation from service, despite filing numerous other service connection claims throughout the years, including for one resulting from a claimed facial injury, undermines the Veteran's credibility in asserting that he has suffered his skin problems and headaches from the time of his service.  

Furthermore, the VA medical records from April 1971 to June 1973, including several VA examinations, reflect no skin problems or headaches.  On April 1971 VA examination, the Veteran reported trauma to the right eye in service and complained of vision problems, but reported no headaches.  On July 1971 VA examination, while the Veteran complained of several medical problems, evaluation of the head and skin was noted to be unremarkable, and no headaches or complaints of skin problems were noted.  On VA examination in May 1973, he complained of back ear, and eye problems, but no headache or skin problems, evaluation of the head was normal, and evaluation of the skin revealed only a right arm tattoo.  

Additionally, the record contains no competent and probative evidence suggesting that either a headache or skin disability is related in any way to service, including to any Agent Orange exposure.  The Board notes a letter from Dr. M.T., dated in May 2004, indicating that the Veteran had been seen by Dr. M.T. in October 2002 for an eye examination and reported a history of traumatic injuries to the head and right eye, and a history of headaches.  However, Dr. M.T. in the letter did not provide a medical opinion that the Veteran's headaches were related to an in-service head injury, or to service in any other way.  Also, to the extent that the Veteran asserts a medical relationship between his in-service Agent Orange exposure or any other in-service event and his skin and headache problems approximately 20 to 25 years after service, he is not competent to provide any such opinion that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, none of the Veteran's asserted skin disabilities, including skin tags and actinic lesions, nor headaches, are listed under 38 C.F.R. § 3.309(e), and therefore may not be presumed to have been the result of his in-service exposure to in-service herbicides, including Agent Orange.

Therefore, the evidence weighs against a finding that either skin tags, actinic lesions, or any other skin disability, or headaches, began in service, were the result of in-service Agent Orange exposure, or are otherwise related to service.  Accordingly, service connection for a skin disability, to include skin tags and actinic lesions, to include as a result of exposure to herbicides, and for headaches, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

The issue of entitlement to service connection for a gastrointestinal disorder, to include chronic gastritis and GERD, is dismissed. 

The issue of entitlement to service connection for sleep apnea is dismissed. 

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an eye disability is reopened and, to that extent only, the appeal is granted.

Service connection for a skin disability, to include skin tags and actinic lesions, to include as a result of exposure to herbicides, is denied.

Service connection for headaches is denied.


REMAND

In August 2009, the Veteran submitted a statement from Dr. R.S., indicating that Dr. R.S. had been the Veteran's primary care physician for a number of years, that he had treated the Veteran for icteric conjunctiva, paresthesias, and hypertension, and that such conditions were likely a result of his service in Vietnam, where he was exposed to Agent Orange.  The Veteran also submitted private treatment records dated in May 2013, reflecting hypoesthesia in a stocking-glove pattern on neurologic examination, and an assessment of neuropathy "due to toxic agent."  There is no VA examination report addressing any possible nexus between these claimed disabilities and the Veteran's in-service Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79.

Also, regarding the Veteran's claim for an eye disability, his July 1967 entrance examination reflects right eye visual acuity of 20/20; his June 1970 separation examination reflects right eye visual acuity of 20/200, both uncorrected and corrected, and a notation of right eye refractive error.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to evaluate his claimed hypertension and extremity paresthesias.   Following a review of the claims file, to include the August 2009 statement of Dr. R.S. and the May 2013 private treatment notes, the examiner should determine whether any diagnosed paresthesias of the upper and lower extremities and/or hypertension is at least as likely as not (i.e. a 50 percent probability or more) was incurred in, or as a result of active duty service, to include as a result of in-service exposure to herbicides (Agent Orange).

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner for his claimed eye disability.  Following a review of the claims file, to include the Veteran's July 1967 entrance examination and June 1970 separation examination, and the August 2009 statement of Dr. R.S., the examiner should determine whether any diagnosed eye disorder, including any icteric conjunctiva, is at least as likely as not (i.e. a 50 percent probability or more) was incurred in or as a result of active duty service, to include any in-service exposure to herbicides (Agent Orange).

If any diagnosed eye condition represents mere refractive error of the eye, the examiner should so state.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


